DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file. 
Response to Amendment
This Action is in response to Applicant’s amendment filed on 08/11/2021. Claims 1-8 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2017/0280506 A1) hereinafter referred as KIM, in view of Tercero WIPO Patent  Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero.
For claim 1, Kim teaches a terminal comprising:
 a cellular communication controller that controls first radio communication with a cellular system (See 172 fig.4) (paragraph [0057], lines 1-9). However, Kim disclose all the subject matter of the claimed invention with the exemption of the different radio system communication controller that controls second radio communication with a fifth generation (5G) radio system other than the cellular system, wherein cellular communication controller reports, to the cellular system, interference notice including information indicating interference between the first radio communication  and the second radio communication based on information obtained in the first radio communication as recited in claim 1.
Tercero from the same or analogous art teaches the different radio system communication controller that controls second radio communication with a fifth generation (5G) radio system other than the cellular system (paragraph [0005]-[0006], lines 1-8), Wherein cellular communication controller reports, to the cellular system, interference notice including information indicating interference between the first radio communication  and the second radio communication based on information obtained in the first radio communication (paragraph [0091], lines 1-6), (paragraph [0130], lines 1-14) and (paragraphs [0149] and  [0154], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the different radio system communication controller that controls second radio communication with a fifth generation (5G) radio system other than the cellular system, wherein  and the second radio communication based on information obtained in the first radio communication as taught by Tercero into the electronic device for providing communication function of Kim.   
The different radio system communication controller that controls second radio communication with a fifth generation (5G) radio system other than the cellular system, wherein cellular communication controller reports, to the cellular system, interference notice including information indicating interference between the first radio communication  and the second radio communication based on information obtained in the first radio communication can be modify/implemented by combining the different radio system communication controller that controls second radio communication with a fifth generation (5G) radio system other than the cellular system, wherein cellular communication controller reports, to the cellular system, interference notice including information indicating interference between the first radio communication  and the second radio communication based on information obtained in the first radio communication with the device. This process is implemented as a hardware solution or as firmware solutions of Tercero into the electronic device for providing communication function of Kim.  As disclosed in Tercero, the motivation for the combination would be to report the interference between the first and second communication that will help the communication device to communicate more efficient and reliable proportioning quality when the communication is stablished with any radio protocol.
For claim 2, Kim teaches the terminal, wherein the obtained information includes location information obtained by base station positioning in the first radio communication (paragraph [0109], lines 9-11) and (paragraph [0136], lines 1-8).  
For claim 8, Kim teaches a communication method by terminal communicating with a cellular system and a different radio system other than the cellular system, the method comprising:
 obtaining information in first radio communication with the cellular system (See 172 fig.4) (paragraph [0057], lines 1-9). However, Kim disclose all the subject matter of the claimed invention with the exemption of the reporting, to the cellular system, interference notice including information indicating interference between the first radio communication and second radio communication with the 5G  radio system, based on the obtained information as recited in claim 8.
Tercero from the same or analogous art teaches the reporting, to the cellular system, interference notice including information indicating interference between the first radio communication and second radio communication with the 5G  radio system, based on the obtained information (paragraph [0005]-[0006], lines 1-8), (paragraph [0091], lines 1-6), (paragraph [0130], lines 1-14) and (paragraphs [0149] and  [0154], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the reporting, to the cellular system, interference notice including information indicating interference between the first radio communication and second radio communication with the 5G  radio system, based on the obtained information as taught by Tercero into the electronic device for providing communication function of Kim.   
The reporting, to the cellular system, interference notice including information indicating interference between the first radio communication and second radio communication with the 5G  radio system, based on the obtained information can be modify/implemented by combining the reporting, to the cellular system, interference notice including information indicating interference between the first radio communication and second radio communication with the 5G  radio system, based on the obtained information with the device. This process is implemented as a hardware solution or as firmware solutions of Tercero into the electronic device for providing communication function of Kim.  As disclosed in Tercero, the motivation for the combination would be to report the interference between the first and second communication that will help the communication device to communicate more efficient and reliable proportioning quality when the communication is stablished with any radio protocol.
Claims 3 is rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2017/0280506 A1) hereinafter referred as KIM, in view of Tercero WIPO Patent Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero, in further view of Sharma et al   US Patent No.:( US 9,154,278 B2) hereinafter referred as Sharma.
For claim 3, Tercero teaches the terminal, wherein the cellular communication controller determines whether the terminal is located in an interference occurrence area based on the obtained location information (paragraph [0083], lines 1-11).  However, Tercero  disclose all the subject matter of the claimed invention with the exemption of the upon determining that the terminal is located in the interference occurrence area, the cellular communication controller reports the interference notice to the cellular system as recited in claim 3.
Sharma from the same or analogous art teaches the upon determining that the terminal is located in the interference occurrence area, the cellular communication controller reports the interference notice to the cellular system (column 9, lines 1-14).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the upon determining that the terminal is located in the interference occurrence area, the cellular communication controller reports the interference notice to the cellular system as taught by Sharma into the electronic device for providing communication function of Tercero .   
The upon determining that the terminal is located in the interference occurrence area, the cellular communication controller reports the interference notice to the cellular system can be modify/implemented by combining the upon determining that the terminal is located in the interference occurrence area, the cellular communication controller reports the interference notice to the cellular system with the device. This process is implemented as a hardware solution or as firmware solutions of Sharma into the electronic device for providing communication function of Tercero.  As disclosed in Sharma, the motivation for the combination would be to report the interference between the first and second communication that will help the communication device to communicate more efficient and reliable proportioning quality when the communication is stablished with any radio protocol.
Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2017/0280506 A1) hereinafter referred as KIM, in view of Tercero WIPO Patent  Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero, in further view of Koskinen et al   US Patent No.:( US 6,728,522 B1) hereinafter referred as Koskinen.
For claim 6, Kim disclose all the subject matter of the claimed invention with the exemption of the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality as recited in claim 6.
Koskinen from the same or analogous art teaches the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality (paragraph [0059], lines 1-17).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the obtained information includes communication quality  Koskinen into the electronic device for providing communication function of Kim.   
The obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality can be modify/implemented by combining the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality with the device. This process is implemented as a hardware solution or as firmware solutions of Koskinen into the electronic device for providing communication function of Kim. As disclosed in Koskinen the motivation for the combination would be to use the information that  includes communication quality by a triggering a condition for transmitting the interference notice on quality deterioration of the second radio communication, becoming the method/device more efficient and reliable for a better communication with a better quality.
Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent Application No. :( US 2017/0280506 A1) hereinafter referred as KIM, in view of Tercero WIPO Patent Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero, in further view of Laukkanen et al   US Patent Application No.:( US 2016/0095012 A1) hereinafter referred as Laukkanen.
For claim 7, Kim disclose all the subject matter of the claimed invention with the exemption of the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code as recited in claim 7.
Laukkanen from the same or analogous art teaches the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code (paragraph [0059], lines 1-17).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use  Laukkanen into the electronic device for providing communication function of Kim.   
The obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code can be modify/implemented by combining the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code with the device. This process is implemented as a hardware solution or as firmware solutions of Laukkanen into the electronic device for providing communication function of Kim. As disclosed in Laukkanen the motivation for the combination would be to use the information that  includes information that includes a country code of the cellular system controlling from the  trigger condition the  transmitting  interference notice by the quality deterioration becoming the method/device more efficient and reliable for a better communication with a better quality in the communication.
Allowable Subject Matter
Claims 4 and 5 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642